Citation Nr: 1441980	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Public Health Service (USPHS) Commissioned Corps from August 1989 to July 1990.  Active duty includes full-time duty as a commissioned officer of the USPHS.  38 C.F.R. § 3.6(b)(2) (2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012, the Board remanded these matters for additional development. The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In conjunction with his November 2008 and December 2008 substantive appeals, the Veteran requested a hearing before the Board, which was scheduled July 2010.  The Veteran did not appear for the hearing, nor did he provide good cause for the failure to appear.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2013).

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's left shoulder tendonitis was manifest by abduction to 15 degrees and flexion to 15 degrees without pain, and without ankylosis or functional loss equivalent to ankyloses.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for left shoulder tendonitis have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated May 2007, January 2008, August 2008, and March 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims and obtained adequate opinions in November 2007, April 2008, and July 2012.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45 (2013).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013). Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran's left shoulder disability is rated at 40 percent under Diagnostic Code 5201 (2013).  The Veteran's dominate appendage is his left arm.  Therefore, the service-connected left shoulder is the major appendage and the disability will be rated using the criteria for rating disabilities of the major shoulder.

The Veteran's shoulder disability may be variously rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, or 5203 (2013).

Actually painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2013).  
Arthritis is rated based on limitation of motion under the appropriate diagnostic code of the joint involved, with a 10 percent rating assigned for limited motion of a major joint or group of minor joints that is noncompensable, but where there is X-ray evidence of arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2013).  Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5200, a 20 percent rating is warranted for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating is warranted for favorable ankylosis of the major scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head, or ankylosis of the minor scapulohumeral articulation which is intermediate between favorable and unfavorable.  A 40 percent rating requires ankylosis of the major scapulohumeral articulation which is intermediate between favorable and unfavorable, or unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  A 50 percent rating requires unfavorable ankylosis of the major scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2013). 

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion of either arm where motion is possible to the shoulder level, or where minor arm motion is possible to mid-way between the side and shoulder level.  A 30 percent rating requires that major arm motion be limited to mid-way between the side and shoulder level, or that minor arm motion be limited to 25 degrees from the side.  A 40 percent rating requires that major arm motion be limited to 25 degrees from the side.  38 C.F.R. § 4.71a (2013). 

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a (2013). 

Under Diagnostic Code 5203, malunion of a clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  Those disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a (2013). 

Standard ranges of shoulder flexion and abduction are from 0 to 180 degrees each, and external and internal rotation are from 0 to 90 degrees each.  38 C.F.R. § 4.71, Plate I (2013).  In determining whether the appellant has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  Mariano v. Principi, 17 Vet. App. 305 (2003).

A November 2007 VA examination report shows that the Veteran injured his left shoulder when a 400-pound crate fell on him during service between August 1989 and July 1990.  The Veteran reported that he had constant pain and decreased range of motion for the past 17 years.  During the examination, the Veteran reported that he experienced constant left shoulder pain during repeated activity.  The VA examiner noted that there were no occupational effects from the left shoulder disability as the Veteran had been receiving Social Security Disability since 1999 for a psychiatric disability.  Effects on daily activities were reported as difficulty reaching overhead objects, lifting objects heavier than 15 pounds, turning the steering wheel of a car, and sleep disturbances.  He reported flare-ups two to three times per week lasting 24 to 48 hours.  No incapacitating episodes were reported.  

Physical examination revealed two healed surgical scares, with deltoid and supraspinatus atrophy.  No crepitus was noted but acromioclavicluar deformity was revealed.  The Veteran's left shoulder showed no effusion or instability with posterior tenderness.  Range of motion testing showed anterior flexion to 115 degrees with pain at 75 degrees, abduction to 90 degrees with pain at 80 degrees, internal rotation of 0 to 75 degrees with no pain, and external rotation to 50 degrees with pain at 40.  There was no additional loss of range of motion due to pain, weakness, fatigue, incoordination, or lack of endurance following repetitive use.  A peripheral neuropathy examination showed that a neurological testing was normal in the left arm.  The VA examiner diagnosed the Veteran with degenerative joint disease of the left shoulder status post rotator cuff repair twice.

An April 2008 VA examination report shows that the Veteran reported that he had not worked since 1989 as a physician assistant and clinical pharmacist due to narcotic medications and his left shoulder disability.  The Veteran reported that he was unable to lift objects of 10 pounds or more.  He also reported that he was unable to drive and could not work in the medical field due to his use of narcotic medications.  The VA examiner noted the Veteran's previous left rotator cuff surgeries.  Range of motion testing showed left shoulder flexion to 70 degrees with pain noted at 70 degrees, abduction to 60 degrees with pain noted at 60 degrees, external rotation to 60 degrees with pain noted at 60 degrees, and internal rotation to 32 degrees with pain noted at 32 degrees.  No additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination were noted after repetitive use testing.  The Veteran reported pain throughout the range of motion examination.  No tenderness or weakness was noted.  The VA examiner diagnosed the Veteran with left shoulder tendonitis and degenerative joint disease of the left shoulder.  The examiner also opined that the Veteran would still be able to work a sedentary position with his current left shoulder disability.  

A June 2012 VA examination report shows that the Veteran was diagnosed with shoulder arthralgia.  The VA examination noted that the Veteran had a history of multiple surgeries with chronic pain and severe muscle spasms.  The Veteran reported flare-ups due to weather changes and difficulty sleeping.  Left shoulder range of motion testing showed flexion to 15 degrees with no objective painful motion and abduction to 15 degrees with no objective painful motion.  The examiner noted that the Veteran's abnormal range of motion results were due to a handicap/weakness of the left upper extremity.  The Veteran was unable to perform repetitive use testing regarding his left shoulder.  Muscle strength testing showed 2 out of 5 for shoulder abduction and 2 out of 5 for shoulder flexion.  The examiner noted that the Veteran was unable to perform the Hawkins Impingement test, Empty-can test, external rotation/infraspinatus strength test, or a lift-off subscapularis test.  A history of mechanical symptoms such as clicking or catching was noted for the left shoulder.  No recurrent dislocation of the glenohumeral joint was noted.  The Veteran was not found to have any AC joint condition such as malunion, nonunion, or dislocation of the clavicle or scapula.  Imaging studies revealed degenerative arthritis of the left shoulder.  The VA examiner noted that the Veteran's shoulder condition impacted his ability to work and that he was not employable.

The Board finds that the preponderance of the evidence is against a rating in excess of 40 percent for a left shoulder disability.  While the Veteran has reported pain, weakness, and limitation of motion regarding his left shoulder, the objective evidence shows that his symptoms to not more nearly approximate the next highest rating for 50 percent under any of the Diagnostic Codes for rating shoulder disabilities.  The Veteran is currently rated 40 percent under Diagnostic Code 5201 which is the maximum rating under that specific Diagnostic Code.  However, the shoulder can be rating under various Diagnostic Codes.  Diagnostic Code 5200 specifically provides for a 50 percent rating of a major appendage for ankylosis that results in unfavorable abduction limited to 25 degrees from the side.  During the July 2012 VA examination, the Veteran was only able to abduct his left arm to 15 degrees from the side.  However, the VA examiner specifically found that he had no ankylosis of the left shoulder.  Therefore, the Board finds that a rating of 50 percent under Diagnostic Code 5200 (2013) is not applicable.  Additionally, a higher rating in excess of 40 percent is also available under Diagnostic Code 5202 (2013) that concerns a fibrous union of the humerus or scapulohumeral joint.  Here, the July 2012 VA examiner specifically reported that the Veteran displayed no AC joint condition or other impairment of the clavicle or scapula.  Therefore, the criteria for a higher rating under Diagnostic Code 5202(2013) is also not met.

The Board also considered functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the assignments of higher rating is also not warranted on the basis of functional loss.  The Veteran's VA examination reports of November 2007, April 2008, and June 2012 all show consistent reports of left shoulder pain and limited range of motion.  But the degree of functional loss resulting from that pain is not demonstrated beyond that contemplated by the currently assigned ratings.  The November 2007 and April 2008 specifically noted that there was no pain, weakness, fatigability, incoordination, or lack of endurance of repetitive use noted during range of motion testing.  In any event, any additional function loss due to those factors does not make the disability more nearly approximate ankyloses to a level that would warrant a higher rating.  Although the July 2012 VA examiner reported that the Veteran was unable to complete repetitive use testing, the Veteran's left shoulder disability did not rise to the level that amputation with prosthesis would equally service the Veteran.  Therefore, the Board finds that the Veteran's limited range of motion consists of a functional loss that is already contemplated by the assigned rating as the maximums schedualr rating is already in effect.  Moreover, the fact that the Veteran experiences constant pain or pain throughout the range of motion does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system).  

The Board has also considered whether extraschedular consideration is warranted for during the entire appeal period.  38 C.F.R. § 3.321(b) (2013); Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describes the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not show that the rating criteria are inadequate for rating the Veteran's service-connected right shoulder disability.  The competent medical evidence of record shows that the left shoulder disability is primarily manifested by pain, weakness, some flare-ups and limitation of range of motion, which are specifically contemplated by the rating criteria.  Therefore, the Board finds that the effects of the Veteran's disabilities have been fully considered under the appropriate schedular rating criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for the disability decided herein.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the left shoulder disability beyond that contemplated by the currently assigned rating.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) (2013).





ORDER

Entitlement to a rating in excess of 40 percent for a left shoulder disability is denied.


REMAND

The Veteran contends that his service-connected left shoulder disability has rendered him unable to secure or follow a substantially gainful occupation.

The July 2012 VA examiner opined that the Veteran's service connected left shoulder disability impacted his ability to work and he was unemployable.  The Board cannot fairly adjudicate the Veteran's claim of entitlement to a TDIU without first obtaining an adequate medical opinion regarding the effects of his service-connected left shoulder disability, on his ability to secure or follow substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1994) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Although the July 2012 VA examiner opined that the Veteran was not employable, the examiner did not provide a clear opinion as to the whether the Veteran's service-connected disability rendered him unable to secure or follow gainful employment., or whether he was unemployable due to other nonservice-connected disabilities.  Accordingly, remand is necessary to obtain an opinion with respect to the effects of the Veteran's service connected disability on his employment.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability, and ask that he return the completed form with supporting evidence, including evidence of current unemployability, to support his TDIU claim.
2.  Then, schedule the Veteran for a VA examination to assess the extent to which his service-connected left shoulder disability impacts his employability.  The examiner must review the claims file and the report should note that review.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left shoulder disability alone without reference to nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  If the Veteran is found capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disability.

3.  Then, readjudicate the claim with specific consideration of whether the claim should be referred to appropriate VA officials for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b).  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


